Citation Nr: 0531769	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  92-01 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming



THE ISSUES

1.  Entitlement to service connection for claimed bladder, 
kidney and prostate infections.  

2.  Entitlement to service connection for claimed diabetes 
mellitus.  

3.  Entitlement to service connection for a claimed right 
knee disorder.  

4.  Entitlement to service connection for claimed right ulnar 
neuropathy and peripheral neuropathy of the extremities.  

5.  Entitlement to an increased evaluation for the service-
connected scar of the right chest, an excision of the adenoma 
and gynecomastia, currently evaluated as 10 percent 
disabling.  

6.  Entitlement to an increased rating for the service-
connected postoperative residuals of a deviated nasal septum 
with rhinitis, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from June 1953 to April 1955.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO in Denver, 
Colorado.  The record indicates that the veteran's claim has 
been transferred to the RO in Cheyenne, Wyoming during the 
course of the appeal.  

The veteran's appeals were previously before the Board in 
various forms in March 1993, September 1997 and September 
2003.  They were remanded at those times for additional 
development.  The requested development has been completed 
for four issues and is incomplete for the remaining issues.  

In September 1997, the Board addressed other issues raised by 
the veteran.  These issues have been fully addressed by the 
Board and are not before VA at this time.  

The veteran appeared at a hearing before a Veterans Law Judge 
in August 2001.  This Veterans Law Judge is no longer 
employed by VA.  

In an August 2005 letter, the Board informed the veteran of 
this change and asked if he would like an additional hearing.  
The veteran replied in August 2005 that he did not want an 
additional hearing.  

The issues of service connection for diabetes mellitus and 
for ulnar and peripheral neuropathy are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  The majority of the veteran's service medical records are 
missing and believed destroyed.  

2.  The evidence indicates that the veteran sustained a 
trauma to his right knee and groin during basic training.  

3.  There is no causal relationship demonstrated between the 
trauma sustained during active service and the claimed 
infections of the bladder, prostate, or kidney. 

4.  The veteran's current right knee degenerative changes are 
shown as likely as not to be due to an injury sustained 
during service.   

5.  The veteran's scar of the right chest is productive of 
some tenderness, but there is no medical evidence of a 
relationship between the scar and loss of motion of the right 
arm.  

6.  Beginning May 1, 2004, the veteran's postoperative 
residuals of a deviated nasal septum with rhinitis are 
productive of symptoms including crusting, daily bleeding, 
headaches, nasal obstruction, and the need for thrice daily 
saline irrigation more nearly resemble the symptoms of a 
severe disability when evaluated by analogy to the rating 
code for maxillary sinusitis in effect prior to October 7, 
1996.  

7.  Prior to March 16, 2004, the veteran's postoperative 
residuals of a deviated nasal septum with rhinitis were 
productive of symptoms including crusting without purulence, 
occasional bleeding, and nasal stuffiness which more nearly 
resembled those of a moderate disability; there is no 
evidence of polyps during this period.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by infections of the bladder, prostate and kidney due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2005).  

2.  By extending the benefit of the doubt to the veteran, his 
right knee disability manifested by degenerative changes is 
due to an injury that was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2005).  

3.  The criteria for the assignment of an evaluation in 
excess of 10 percent for a service-connected scar of the 
right chest due to an excision of an adenoma and gynecomastia 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118 including Diagnostic Codes 7803, 7804, 7805 (1991); 
38 C.F.R. § 4.118 including Diagnostic Codes 7803, 7804, 7805 
(2002); 38 C.F.R. §§ 4.7, 4.118, Codes 7801, 7802, 7803, 
7804, 7805 (2005).  

4.  The criteria for the assignment of a 30 percent 
evaluation for the service-connected postoperative residuals 
of a deviated nasal septum with rhinitis from May 1, 2004, 
have been met; the criteria for an evaluation in excess of 30 
percent for this period have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.97 
including Diagnostic Codes 6502, 6513 (1996); 38 C.F.R. §§ 
4.7, 4.20, 4.97 including Diagnostic Codes 6502, 6522 (2005).  

5.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected postoperative 
residuals of a deviated nasal septum with rhinitis prior to 
March 16, 2004, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.20, 4.97 including Diagnostic Codes 
6502, 6513 (1996); 38 C.F.R. §§ 4.7, 4.20, 4.97 including 
Diagnostic Codes 6502, 6522 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided VCAA notice by letter dated 
February 2004.  The notice included the type of evidence 
needed to substantiate the claims for service connection, 
namely, evidence of an injury, disease, or event, causing an 
injury or disease, during service; evidence of current 
disability, and evidence of a relationship between the 
current disability and the injury, disease, or event, causing 
an injury or disease during service.  The veteran was further 
notified that he would need to submit evidence that the 
symptoms of his disability more nearly met those of the next 
highest rating criteria in order to substantiate his claims 
for increased evaluations.  

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The claim was readjudicated in February 2005.  

In a supplemental statement of the case dated January 2001, 
the RO cited 38 C.F.R. § 3.159 with the provision that the 
claimant provide any evidence in his possession that 
pertained to the claim.  This was also provided to the 
veteran in a February 2005 supplemental statement of the 
case. 

The Board notes that the veteran's claims were initially 
adjudicated many years before the enactment of VCAA.  
Therefore, it would have been impossible to provide timely 
notice as is now required by the Court.  

However the action of the RO described above cured the error 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did, and to address the claim at a 
hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
For this reason, the veteran has not been prejudiced by the 
timing of the notices and no further development is needed to 
ensure VCAA compliance.  

As for content of the VCAA notices, the documents together 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Although most of the veteran's 
service medical records are missing and presumed to have been 
destroyed by fire, abstracts from the Surgeon General's 
Office (SGO) have been obtained.  

All VA medical records have been obtained, as well as all 
private medical records identified by the veteran.  The 
veteran has also been afforded recent VA examinations of his 
disabilities, and appropriate opinions have been obtained 
where necessary.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to notify and duty to assist provisions of the VCAA 
have been met.  


I. Service Connection

The veteran contends that he has developed several 
disabilities due to active service.  At the August 2001 
hearing, he testified that he sustained a severe straddle 
injury to his groin, right knee, and right chest wall due to 
a fall in 1953 during basic training.  He believes that his 
current right knee disability and his infections are due to 
this injury and the resulting surgeries.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  

If arthritis or other organic disabilities of the nervous 
system become manifest to a degree of 10 percent within one 
year of separation from active service, then it is presumed 
to have been incurred during active service, even though 
there is no evidence of these disabilities during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

As noted above, most of the veteran's service medical records 
are believed to have been destroyed in the fire at the 
National Personnel Records Center.  The VA has a heightened 
duty to assist the veteran when records are missing and 
presumed to have been destroyed.  Cuevas. v. Principi, 3 Vet. 
App. 542 (1992).  


Infections

The service medical records that are available do not begin 
until May 1954.  These records are negative for treatment for 
infections of the bladder, kidney or prostate.  The SGO 
records are not dated prior to December 1953, but are also 
negative for treatment of infections.  The December 1954 
records indicate that the veteran was treated for a strain of 
the abdominal wall.  The causative agent was said to be 
lifting, pushing and pulling.  

Private treatment records show that the veteran was admitted 
to the hospital for hernia surgery in December 1961.  

The June 1962 and July 1962 private records show that the 
veteran was treated for acute upper and lower urinary tract 
infections and acute prostatitis.  The June 1962 records note 
the recent herniorrhaphy, and said that there had been 
postoperative epididymitis with subsequent epididymectomy.  A 
history of the trauma in service was not noted, and there was 
no opinion offered regarding the etiology of these 
infections.  

Private hospital records from August 1963 to September 1963 
indicate that the veteran was admitted for treatment of acute 
pyelonephritis and cystourethritis.  His previous treatment 
in 1962 was noted.  Again, there was no history of the trauma 
in service, and no etiology of the infections was offered.  
The October 1963 records show continued treatment.  They say 
that the veteran stated that the onset of his illness began 
with the herniorrhaphy in 1961.  

The August 1968 private medical records show that the veteran 
was hospitalized for treatment of a genitourinary infection.  
His genitourinary history was said to date to 1962 when he 
developed a urinary tract infection.  The 1961 hernia surgery 
was also noted.  There was no mention of a trauma to the 
region.  

The veteran was hospitalized in May 1969 for treatment of 
bilateral nephralgia.  The history was as before.  

The August 1988 private medical records show that the veteran 
underwent a transurethral resection of the prostate in 
September 1986.  

A September 1989 VA examination notes that the veteran has a 
history of right hernia repair complicated by kidney and 
prostate repair complicated by kidney and prostate infection.  
He had undergone transurethral resection of the prostate in 
1986 and 1988.  

A December 1994 letter from a VA doctor states that the 
veteran is under his care for a number of medical problems.  
The doctor noted that the veteran had fallen during service 
and sustained an injury to the groin.  In the early 1960's, 
the veteran had undergone hernia repair, and had subsequent 
recurrent infections that eventually led to an orchiectomy.  

The December 1995 VA treatment records include a diagnosis of 
prostatitis.  March 1996 VA treatment records indicate that 
the veteran had sustained a trauma in 1953 which led to 
multiple surgeries and infections since that time.  

The veteran was afforded a VA examination in May 1998.  
Following the examination and review of the claims folder, 
the examiner opined that the veteran had sustained an injury 
to the right groin while in the military.  He had developed 
several genitourinary conditions over the years including 
epididymitis, pyelonephritis, cystitis, and prostatitis.  

The examiner further opined that, since most of these 
conditions presented many years after the date of service, 
they could not reasonably be ascribed to the injury sustained 
in service.  

The veteran had reported cystitis during the time of service.  
The pyelonephritis appeared to be resolved, as did the 
prostatitis.  The prostatic hypertrophy and peyronies disease 
were not related to injury or infection.  

The veteran underwent a special VA genitourinary examination 
in June 2000.  No pertinent diagnoses were rendered.  In a 
September 2000 addendum, the examiner noted that there was a 
question as to whether the veteran suffered bladder, kidney, 
or prostate infections as a result of his urologic injury.  
The veteran had a traumatic testicular injury with subsequent 
removal.  The examiner opined that there was no relation to 
the above-mentioned problems and his traumatic genitourinary 
injury.  

In a letter from the Scientific Regeneration Institute of 
Tijuana, Mexico, received in August 2000, Dr. N.C.N. stated 
that he had examined the veteran in June 2000.  He opined 
that the bladder, kidney and prostate infections were related 
to service because of the accident to the inguinal region.  
Surgery for the right testis was required due to damage from 
the fall in service, as was hernia repair.  This resulted in 
infection which spread to the prostate, kidneys and bladder, 
which was now a chronic medical problem.  

The April 2003 VA treatment records show that the veteran 
continued to be followed for chronic urinary tract infections 
and prostatitis.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
bladder, kidney, and prostate infections.  

Although the service medical and SGO records are negative for 
treatment of infections, the Board notes that these records 
are very limited, and all are dated subsequent to the time of 
the claimed fall and injury.  

The records that would be expected to provide the information 
regarding the injury were in the custody of the government, 
but are believed to have been destroyed y fire.  

However, the veteran has given sworn testimony that he 
sustained a fall and an injury, and he has submitted a 
notarized "buddy" statement from L.S. that also attests to 
this injury.  

As there is no evidence to the contrary, the Board accepts 
that the veteran sustained trauma to the groin area during 
service.  

However, the earliest evidence of treatment for these 
infections is the private medical records beginning in 1961.  
The Board finds it significant that none of the histories 
recorded in these records show treatment for infections prior 
to 1961, and none of these histories refer to a previous 
trauma.  

The Board concludes that either the veteran did not believe 
that the trauma was significant enough to relate to his 
doctors between 1961 and 1968, or that his doctors did not 
believe it a relevant event in the etiology of the veteran's 
infections.  Either interpretation weighs against the 
veteran's claim.  

Furthermore, although there are various medical opinions 
regarding the relationship of the veteran's infections to the 
injury in service, the Board finds that the negative opinions 
have the most probative value, and are therefore the most 
persuasive.  

The September 1989 VA examination, the December 1994 letter 
from a VA doctor, and the March 1996 VA treatment records do 
not specifically opine that the veteran's infections are the 
result of the trauma.  

Rather, these appear to merely report the history of trauma, 
surgery, and infection, in that order.  There are only three 
medical opinions that specifically address the relationship 
of the veteran's injury to his infections.  

The only positive opinion is from N.C.N., but the letters do 
not indicate that this doctor has any special training in the 
field of urology.  Rather, the letterhead indicates that he 
is employed by the Scientific Regeneration Institute.  
Furthermore, he does not provide any reasons or bases for his 
opinion.  

In contrast, the May 1998 VA doctor who provided the first 
negative opinion indicated that the many years between the 
injury and the initial infection indicated a lack of 
relationship.  

Furthermore, the record indicates that the doctor who offered 
the September 2000 opinion following the June 2000 
examination was a genitourinary specialist.  This specialist 
opined that there was no relationship between the veteran's 
current disabilities and the injury in service.  

As these opinions contain more reasons and bases, and at 
least one is offered by a specialist in the field, the Board 
finds that they are persuasive, and that service connection 
for infections of the bladder, prostate, and kidney are not 
merited.  

In reaching this decision, the Board notes that the veteran 
is service connected for the residuals of a right inguinal 
hernioplasty, and that the medical histories have noted that 
many infections began shortly after or as a complication to 
this surgery.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  However, there are no 
medical opinions that expressly relate the infections to the 
hernia repair, and the May 1998 and September 2000 VA doctors 
declined to do so.  Therefore, this cannot provide a basis 
for service connection of the veteran's disabilities.  


Right Knee

The service medical records that are available do not begin 
until May 1954.  These records are negative for treatment for 
an injury to the right knee, or for a knee disability.  The 
SGO records are not dated prior to December 1953, but are 
also negative for treatment or diagnosis of a right knee 
disability.  

Post service medical records include the report of a 
September 1989 VA examination.  The veteran listed eleven 
present complaints, but did not include a right knee problem.  
The examination found that the veteran had 5/5 strength 
throughout the upper and lower extremities, with normal range 
of motion and time. 

The veteran underwent another VA examination in January 1992.  
On this examination, he included the right knee among his 
eleven complaints.  He had an occupational history of owning 
and operating a landscaping business, as well as heavy 
construction.  The veteran stated that his right knee 
problems were due to military service.  It does not appear 
that the right knee was examined at this time.  

The July 1992 VA surgical records show that the veteran had a 
long history of right knee pain, mainly confined to the 
patellofemoral region.  He underwent right knee arthroscopy 
and debridement. 

A notarized statement dated January 1994 from L.S. indicates 
that he served with the veteran, and that he recalled the 
accident that resulted in injuries to the knee, groin, 
stomach and chest. 

The May 1994 treatment records show that the veteran was seen 
for chronic right knee pain.  The assessment was advanced 
degenerative joint disease of the right knee, functionally 
doing well.  

An August 1994 VA neuropsychological assessment states that 
the veteran had been attending weekly group therapy for pain 
management due to headaches and his knee since 1989.  

A December 1994 statement from a VA doctor says that the 
veteran has been under his care for a number of medical 
problems, including osteoarthritis of the right knee with 
severe chondromalacia, status post arthroscopy in 1992.  

A February 1996 letter from a private doctor states that he 
had treated the veteran while at a hospital in Denver, 
Colorado, in July 1992.  The veteran was treated for an 
ongoing right knee problem which he had for several years due 
to an old service injury.  

A right knee arthroscopy and debridement was done at that 
time.  The doctor stated that the veteran continued to have 
problems due to the injury and the longstanding history of 
right knee pain.  He believed that the veteran would most 
likely need a knee replacement due to the seriousness of the 
post-traumatic arthritis.  

A May 1998 VA examiner noted that the veteran had sustained a 
severe injury in 1953, which included a direct trauma to the 
right knee.  He received conservative treatment, and the knee 
continued to pop and grind over the years.  The 1992 
arthroscopy was noted, but this was said to have not been 
much help.  The diagnosis was degenerative arthritis of the 
right knee.  

The examiner stated that based on the information provided, 
it was his opinion that the right knee condition was a result 
of the injury sustained in service.  The examiner based his 
opinion on there being no previous history of an injury to 
the right knee, and no further history of trauma.  

The veteran underwent a VA fee basis orthopedic examination 
in June 2000.  The examiner stated that two hours were spent 
evaluating the veteran with a direct history and physical 
examination, and in reviewing his records.  The veteran's 
reported history of a 1953 injury in service was noted.  The 
veteran stated that he had suffered knee problems since that 
time.  

Following examination, the assessment was osteoarthritis of 
the right knee.  The examiner noted that the veteran had a 
history of an injury 47 years earlier which could have 
resulted in right knee trouble.  However, there was no 
medical documentation showing treatment for the right knee 
from the accident he sustained in training.  

The examiner stated that one would suspect the veteran would 
have mentioned the problem prior to 1992 when he had surgery, 
and would have had treatment earlier than 30 years following 
the injury.  

Therefore, the examiner opined that it was not medically 
probable that the injury in the 1950's resulted in the 
development of osteoarthritis in the 1990's.  The examiner 
added that it was possible, but not probable.  

In a letter from the Scientific Regeneration Institute of 
Tijuana, Mexico, received in August 2000, Dr. N.C.N. stated 
that he had examined the veteran in June 2000.  He stated 
that the veteran's fall in service had involved his right 
knee, and created the consequences he is now suffering from.  
Dr. N.C.N. did not provide a diagnosis that identified these 
consequences.  A second letter from Dr. N.C.N. received in 
September 2000 reiterated this opinion.  

A March 2001 letter from a private doctor states that the 
veteran sustained an injury to his right knee during military 
service.  This injury contributed to advanced arthrosis of 
the right knee, which required him to undergo total knee 
arthroplasty.  

The Board finds that entitlement to service connection for a 
right knee disability is merited.  Although the service 
medical and SGO records are negative for treatment of a knee 
disability, the Board notes that these records are very 
limited, and all are dated subsequent to the time of the 
claimed fall and injury.  

The records that would be expected to provide the information 
regarding the injury were in the custody of the government, 
but are believed to have been destroyed y fire.  

However, the veteran has given sworn testimony that he 
sustained a fall and an injury, and he has submitted a 
notarized "buddy" statement from L.S. that also attests to 
this injury.  

As there is no evidence to the contrary, the Board accepts 
that the veteran sustained a right knee injury during 
service.  

The post service medical records do not show complaints 
pertaining to the right knee prior to 1992, although there 
are references to treatment as early as 1989.  However, the 
veteran has submitted medical opinions from four different 
doctors that relate his current right knee disability to the 
injury sustained in service.  

While some of these opinions fail to include the reasoning 
behind the opinions and are less probative than others, at 
least two of these opinions were obtained from specialists in 
orthopedics.  

The only negative opinion of record was obtained from the 
June 2000 fee basis examiner, and even this doctor stated 
that while he did not believe it was probable that the 
current disability was related to the injury in service, he 
also noted that it was possible.  

Therefore, given the opinions, the Board finds that the 
evidence is in relative equipoise.  By extending the benefit 
of the doubt to the veteran, service connection for a right 
knee disability manifested by degenerative changes is 
warranted.  


II. Increased Rating

The veteran basically contends that the evaluations for the 
scar of the right chest as a residual of a mastectomy in 
service and his deviated nasal septum with rhinitis are both 
insufficient to reflect their current level of severity.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that the regulations regarding the evaluation 
of both scars and rhinitis have changed during the course of 
the veteran's appeal.  Pursuant to governing legal precedent, 
when a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  

If the statute or regulation is silent, VA must determine 
whether applying the new provision to claims that were 
pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  

If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7- 03, 69 Fed. Reg. 25,179 (November 19, 2003), 
citing to Landgraf v. USI Film Products, 511 U.S. 244 (1994).  

In increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2003).  

In this case, the Board determines that applying the new 
rating criteria in the veteran's claim does not result in any 
retroactive effects.  Therefore, the Board will review the 
veteran's claims under both the old and new regulations and 
use the version most favorable to the veteran, but will not 
apply the new rating criteria prior to their effective dates.  


Right Chest Scar

The record shows that entitlement to service connection for a 
scar of the right chest due to excision of an adenoma was 
established in an October 1990 rating decision.  A no percent 
evaluation was assigned, effective from July 1989.  A 
December 1993 rating decision increased the evaluation for 
this disability to the current 10 percent rating, also 
effective from July 1989.  

The rating code used to evaluate the veteran's disability was 
38 C.F.R. § 4.118, Code 7805, for scars, other.  This rating 
code states that such scars are to be evaluated based on the 
limitation of motion of the affected part.  

The regulation and rating code used for the evaluation of 
scars were changed twice during the course of the veteran's 
appeal; first in March 1992, and again in August 2002.  
However, the Board notes that the criteria and wording of 
38 C.F.R. § 4.118, Code 7805 is essentially unchanged.  

Therefore, the Board finds that there is no difference in the 
application of either the old or new criteria, and no 
prejudice to the veteran can result from the use of either 
the older or most recent versions.  

The most recent rating decision issued in this appeal, dated 
February 2005, now indicates that the veteran's disability is 
evaluated under the provisions of 38 C.F.R. § 4.118, Code 
7804, for scars that are superficial and painful on 
examination.  

The Board notes that while the provisions of this rating code 
did undergo some substantive change in August 2002, the 
veteran is already in receipt of the highest evaluation 
available under this rating code under either the old or new 
version.  See 38 C.F.R. § 4.118, Code 7804 (2002); 38 C.F.R. 
§ 4.118, Code 7804 (2005).  Therefore, as there is no 
possible advantage to the veteran, the Board will not further 
discuss any application of this rating code.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1995).  

The evidence includes the results of a VA examination 
conducted in September 1989.  The veteran was noted to have a 
six centimeter scar located below the right nipple.  It was 
not disfiguring, and was smooth, not tender, and had no 
adhesions.  The examination report described the scar as well 
healed.  

A December 1991 letter from a private doctor states that the 
veteran complained of pain in the area of his surgery.  On 
examination with arms raised there was indentation and loss 
of tissue on the right above the areola, and one area of less 
than one centimeter that was quite tender.  This was 
suspected to be due to fibrous tissue.  

At a September 1995 VA examination, the veteran stated that 
his scar was painful, and that there was a tugging sensation 
that radiated to the axilla and along the right ulnar arm.  
He described daily pain that was worse in cold weather.  

On examination, there was an ill-defined scar around the 
right breast.  There was a mild three-centimeter depression 
that represented a loss of underlying tissue, but was not 
adherent.  The right shoulder had abduction limited from zero 
to 50 degrees by pain.  

The veteran underwent an additional VA examination in May 
1998.  His right chest scar was noted to be painful, and the 
veteran reported difficulty in raising his arm over his head.  

On examination, the scar was described as well healed.  The 
veteran reported that he was unable to abduct his arm more 
than 90 degrees, but the examiner added that this was 
unrelated to the scars over his anterior breast.  

The examiner opined that there was no physiological basis for 
impaired arm movement secondary to removal of the adenoma of 
the anterior chest.  The veteran had undergone additional 
surgery in 1996, but there was no evidence that the service-
connected scar was revised.  

The veteran was provided with a VA fee basis examination in 
May 2000 to determine the severity of the problems related to 
his right chest scar.  The veteran's fall in service was 
noted, and this was said to include a blow to the right 
thorax.  

Three surgical scars in the right breast area were 
identified, but the examiner said that he was unable to 
distinguish between the service connected scar, and the scars 
from more recent surgery.  

The examiner opined that while the veteran believed his right 
arm was weak, this was just a subconscious guarding against 
pain.  He added it was easy to believe that the veteran 
suffers pain related to his service connected injury, and 
that this pain limits the use of his right arm.  Pain would 
probably prevent him from using the strength that he had.  

The most recent examination of the veteran's disability was 
conducted in February 2005.  The scars were without redness 
or tenderness, induration, soft tissue loss, or adhesions.  
They were not disfiguring or deforming.  

The Board finds that entitlement to an increased evaluation 
for the veteran's scar of the right chest is not merited.  
The record indicates that there is some evidence of 
tenderness of the scar, as well as possible fibrous tissue.  
However, the veteran is already in receipt of the highest 
evaluation available for painful scars.  See 38 C.F.R. 
§ 4.118, Codes 7803, 7804.  

In order to receive an increased evaluation, the evidence 
must show that the veteran's scar of the chest results in 
limitation of motion of the affected part, which in this case 
would be the right arm.  See 38 C.F.R. § 4.118, Code 7805.  
However, the evidence does not show that the scar causes 
limitation of motion.  

The medical evidence indicates that the veteran has reduced 
abduction of the right arm.  However, there is no evidence 
that attributes this loss of motion to the surgical scars.  
The May 2000 examiner appears to attribute the loss of motion 
not to the scars, but rather to the injury sustained in 
service.  

The May 1998 VA examiner clearly states that there is no 
physiological reason for impaired arm movement due to the 
chest surgery.  Therefore, the Board finds that this rating 
code does not provide a basis for a higher evaluation.  
38 C.F.R. § 4.118, Code 7805.  

The Board has considered the evaluation of the veteran's 
disability under other rating codes, but finds that the other 
codes are either not appropriate for application, or do not 
provide a basis for a higher rating.  

The veteran's scar is located on his right chest, so that the 
rating code for disfigurement of the head, face, and neck is 
not appropriate.  

The medical evidence is negative for underlying soft tissue 
damage, and the May 1998 examiner opined that the scar did 
not cause limited motion, so that the rating code for scars 
that are deep or cause limited motion is inapplicable.  

In addition, the veteran's scar is a narrow scar six 
centimeters in length, which would not exceed the 77 square 
centimeters required for a higher evaluation under this 
rating code.  The veteran is already in receipt of the 
highest evaluation available under the rating codes for scars 
that are superficial or unstable.  38 C.F.R. § 4.118, Codes 
7800, 7801, 7802, 7803.  

The veteran's symptoms have been consistent since the 
beginning of his claim.  The Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for his scar of the right chest 
for all portions of the appeal period.  


Nasal Septum with Rhinitis

Entitlement to service connection for the septal perforation 
and residual septoplasty was granted in a December 1993 
rating decision.  A zero percent evaluation was assigned 
under 38 C.F.R. § 4.97, Code 6502, for deflection of the 
nasal septum, effective from July 1989.  

The evaluation for this disability was increased to the 
current 10 percent rating in a November 1994 rating decision, 
also effective from July 1989.  With the exception of a 
temporary 100 percent evaluation assigned for convalescence 
following surgery between March 2004 and May 2004, the 10 
percent evaluation has remained in effect since July 1989.  

The rating criteria for diseases of the nose and throat were 
revised during the course of the veteran's appeal, effective 
October 7, 1996.  However, the maximum evaluation under both 
the old and new versions of 38 C.F.R. § 4.97, Code 6502 is 10 
percent.  As the veteran is already in receipt of a 10 
percent evaluation, further consideration of this rating code 
is of no benefit to him. 

The diagnosis of the veteran's disability was expanded to 
include rhinitis in October 1998.  This rating decision noted 
that rhinitis did not have a separate entry in the rating 
code prior to the October 7, 1996, changes.  Therefore, the 
rating decision evaluated the veteran's disability by analogy 
to sinusitis.  See 38 C.F.R. § 4.20.  

Prior to October 7, 1996, the rating code for maxillary 
sinusitis stated that for X-ray manifestations only, with 
mild or occasional symptoms, a zero percent evaluation was 
warranted.  

For moderate disability, with discharge or crusting or 
scabbing, and infrequent headaches, a 10 percent evaluation 
was merited.  For severe disability, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence, a 30 
percent evaluation was warranted.  

Finally, for postoperative sinusitis, following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations, a 50 
percent evaluation was assigned.  38 C.F.R. Part 4, Code 6513 
(1996).  

A separate entry for rhinitis was added to the rating code 
effective October 7, 1996.  Under the rating code for 
allergic or vasomotor rhinitis, a 30 percent evaluation is 
assigned for polyps.  

A 10 percent evaluation is assigned when there are no polyps, 
but there is greater than a 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  38 C.F.R. § 4.97, Code 6522.  

The veteran did not make any complaints pertinent to this 
disability at the September 1989 VA examination.  The veteran 
was noted to be under treatment for tension headaches.  No 
other pertinent diagnosis or findings were noted.  

The January 1992 VA examination stated that the veteran had 
been diagnosed with stress related headaches since 1982 by a 
private doctor.  No other relevant findings were noted. 

The veteran was afforded a VA ear, nose, and throat 
examination in May 1993.  He had a history of a septoplasty 
during service, but had just become aware of a perforation 
five years ago.  

The veteran had numerous complaints of nasal congestion and 
drainage, but he did not experience frequent nosebleeds, or 
nasal crusting.  The septum was relatively straight and 
nonobstructing.  

The turbinates were large, and the veteran had a relatively 
good and normal nasal airway bilaterally.  A review of his 
records indicated a history of sinus drainage as well. 

The May 1993 treatment records include an impression of 
rhinitis, with no obstruction and clean nasal vestibule and 
airway.  The September 1993 records have an assessment of 
sinusitis and show drainage. 

The January 1994 records from the VA ear, nose, and throat 
clinic show that the veteran complained of occasional frontal 
pain and headaches, but did not have current facial pain.  An 
eight millimeter perforation was seen.  

The passages were crusty, with no purulence, and the sinuses 
were nontender to palpation.  The crusting was attributed to 
the perforation.  

VA treatment records from 1996 show that the veteran was seen 
on several occasions for rhinitis with drainage, but no sinus 
tenderness.  September 1996 records show that the veteran 
recently underwent a procedure for placement of a nasal 
button.  

A February 1999 statement from the veteran claims that he has 
been treated for sinus infections and headaches related to 
the infections.  He said that he used daily saline washes to 
reduce the severity of crusting. 

The veteran underwent a VA fee basis ear, nose, and throat 
examination in May 2000.  He complained of nasal drainage, 
headaches, frequent nosebleeds, postnasal drip, and chronic 
fatigue, as well as daily pain in his face.  

The examiner noted that symptoms of crusting, epistaxis, and 
chronic stuffy nose go along with nasoseptal perforation.  
There was no evidence of significant sinusitis.  There was 
nothing found on examination that would explain the daily 
facial pain as being associated with his nasal symptoms.  

In a June 2000 letter, Dr. N.C.N. of the Scientific 
Regeneration Institute of Tijuana, Mexico, opined that the 
veteran's headaches were the result of the nasal surgery 
conducted in service, which also resulted in crusting, 
drainage, and bleeding.  

A February 2004 letter from a VA doctor states that the 
veteran currently experiences nasal obstruction, drainage, 
and epistaxis, most likely secondary to septal perforation.  

The March 2004 VA surgical records show that the veteran had 
a longstanding history of nasal obstruction secondary to 
septal perforation.  He underwent open septal perforation 
repair with rhinoplasty, and was discharged to home. 

The May 2004 records show that the veteran was experiencing 
crusting.  

The veteran underwent a VA examination in February 2005.  It 
was noted that the March 2004 surgery had failed.  The 
veteran continued to have nasal obstruction in both nostrils 
with copious amounts of mucous and daily bleeding.  He was 
using medication and a salt solution, and irrigated his 
nostrils three times each day.  An additional surgery was 
being planned.  

On examination, the septum was perforated, but midline.  
There was crusting and dried mucus.  This was dark in color, 
and was possibly dried blood.  There was no active bleeding.  

The Board finds that entitlement to a 30 percent evaluation 
for the postoperative residuals of a deviated nasal septum 
with rhinitis is warranted from May 1, 2004, the date that 
his temporary total evaluation for convalescence ended.  

VA records indicate that the March 2004 surgery to repair the 
veteran's service connected nasal perforation was not 
successful.  

Since that time, the veteran's symptoms appear to have 
increased, and include crusting, daily bleeding, and 
occasional headaches.  He experiences nasal obstruction, and 
requires saline irrigation three times each day.  

When evaluated by analogy to the rating code for sinusitis 
that was in effect prior to October 7, 1996, the Board finds 
that the veteran's symptoms more nearly resemble those of a 
severe disability.  38 C.F.R. § 4.20 (1996, 2005); 38 C.F.R. 
Part 4, Code 6513 (1996).  

The Board has considered an evaluation in excess of 30 
percent for the veteran's disability, but this is not 
demonstrated by the evidence.  Although the veteran has 
recently undergone one surgery, there is no indication that 
this was considered a radical operation.  

The veteran has not experienced chronic osteomyelitis 
requiring repeated curettage, nor has he yet undergone 
repeated operations.  Entitlement to a 50 percent evaluation 
under this rating code is not established.  38 C.F.R. Part 4, 
Code 6513 (1996).  

In addition, the current rating code for rhinitis does not 
provide for an evaluation in excess of 30 percent.  38 C.F.R. 
§ 4.97, Code 6522.  Therefore, an evaluation greater than 50 
percent is not merited.  

The Board has considered entitlement to an evaluation in 
excess of 10 percent for the period prior to March 16, 2004, 
but this is not demonstrated by the evidence.  While the 
veteran experienced crusting during this period, he did not 
have purulence.  

Records from the early 1990s are negative for nosebleeds, 
although nosebleeds by history have been shown from 2000.  
The veteran states that he experiences headaches, but the 
evidence indicates that these are due to stress.  

Although the June 2000 opinion attributes the headaches to 
this disability, the May 2000 ear, nose, and throat 
specialist did not find anything on examination that would 
relate the veteran's pain to his nasal symptoms.  

The evidence does not show that the veteran's symptoms more 
nearly resemble those of a severe disability during this 
period, when evaluated by analogy to the old rating code for 
sinusitis.  38 C.F.R. § 4.20 (1996, 2005); 38 C.F.R. Part 4, 
Code 6513 (1996).  

In addition, there is no evidence of polyps, so that a higher 
evaluation under the rating code for rhinitis cannot be 
assigned.  38 C.F.R. § 4.97, Code 6522.  

Thus, the Board concludes that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
disability prior to March 16, 2004.  



ORDER

Service connection for bladder, kidney, and prostate 
infections is denied.  

Service connection for a right knee disability is granted.  

An increased evaluation for the service-connected scar of the 
right chest, an excision of adenoma and gynecomastia, is 
denied. 

A 30 percent evaluation for the service-connected 
postoperative residuals of a deviated nasal septum with 
rhinitis from May 1, 2004, is granted, subject to the 
regulations governing the award of monetary benefits.   

An evaluation in excess of 10 percent for the service-
connected postoperative residuals of a deviated nasal septum 
with rhinitis prior to March 16, 2004, is denied.  



REMAND

The veteran contends that he has developed diabetes mellitus 
as a result of the injury to the groin he sustained during 
active service.  

The record indicates that following a previous remand, the 
veteran underwent a series of VA examinations and VA fee 
basis examinations of his service connected and claimed 
disabilities in May 2000.  The examiners offered pertinent 
opinions on most of the veteran's claimed disabilities, but 
an opinion as to the relationship of the veteran's diabetes 
mellitus to active service has not yet been obtained.  

The Board notes that two letters that contain opinions 
relating the veteran's diabetes mellitus to active service 
have been received from Dr. N.C.N. of the Scientific 
Regeneration Institute of Tijuana, Mexico.  \

The first letter simply states that the veteran's diabetes is 
related to active service, without offering further 
explanation.  The second letter states that the diabetes 
mellitus developed due to damage to the pancreas from the 
fall and trauma sustained during service.  

Given that Dr. N.C.N. has offered opinions on every single 
one of the veteran's various disabilities, and given that 
there is no indication that Dr. N.C.N. is a specialist in 
these matters, the Board finds that this further indicates 
that an opinion should be obtained from a pertinent 
specialist.  

Finally, as to the veteran's claim for service connection for 
ulnar and peripheral neuropathy, the Board notes that medical 
records have cited diabetes mellitus as a possible cause of 
the veteran's peripheral neuropathy.  

Therefore, this claim is inextricably intertwined with the 
claim for service connection for diabetes mellitus, and they 
must be considered together.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  

Therefore, these appeals must be remanded to the RO for the 
following development:

1.  The claims folder should be forwarded 
to an appropriate VA specialist for use 
in the study of this case.  After review 
of the evidence contained in the claims 
folder, the examiner should attempt to 
express the following opinions:

a) Is it as likely as not that the 
veteran's diabetes mellitus developed 
during active service, or as a result of 
an injury or illness sustained during 
active service, including as a result of 
a trauma sustained to the groin?  
b) If the answer to the first question is 
negative, is it as likely as not that the 
veteran's diabetes mellitus has developed 
as a result of any other service 
connected disability?  The reasons and 
bases for all opinions must be included.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


